UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):September 23, 2009 Century Aluminum Company (Exact name of registrant as specified in its charter) Delaware 0-27918 13-3070826 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 2511 Garden Road Building A, Suite 200 Monterey, California (Address of principal executive offices) (Zip Code) (831) 642-9300 (Registrant’s telephone number, including area code) N/A (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 3.02 Unregistered Sales of Equity Securities. Century Aluminum Company has entered into agreements pursuant to which it will issue an aggregate of approximately 1.2 million shares of its common stock, par value $0.01 per share, in exchange for approximately $15 million aggregate principal amount of its 1.75% convertible senior notes due 2024 (the “Notes”).These transactions are expected to close in the third quarter of 2009. The issuance of common stock in connection with the agreements will be made by us pursuant to an exemption from the registration requirements of the Securities Act of 1933, as amended, contained in Section 3(a)(9) of such Act, on the basis that the exchanges constituted exchanges with existing holders of our securities and no commission or other remuneration was paid or given directly or indirectly to any party for soliciting such exchanges. Given the state of the financial and credit markets and our current and expected liquidity and capital resource needs, we are exploring a variety of financing alternatives, including the type of transactions described above, the purchase of Notes or other securities and related transactions.We will continue to consider these and other types of transactions which we believe would benefit us by strengthening our financial position. This Current Report on Form 8-K contains “forward-looking statements” within the meaning of U.S. federal securities laws.Century has based its forward-looking statements on current expectations and projections about the future, however, these statements are subject to risks, uncertainties and assumptions.Any of these risks and uncertainties could cause Century’s actual results to differ materially from those expressed in its forward-looking statements.More information about Century’s risks, uncertainties and assumptions can be found in the risk factors and forward-looking statements cautionary language contained in Century’s Annual Report on Form 10-K, its Quarterly Reports on Form 10-Q and in other filings made with the Securities and Exchange Commission.Century does not undertake, and specifically disclaims, any obligation to revise any forward-looking statements to reflect the occurrence of anticipated or unanticipated events or circumstances after the date such forward-looking statements are made. This Current Report on Form 8-K does not constitute an offer to exchange the Notes or other securities of Century for common stock or other securities of Century. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. CENTURY ALUMINUM COMPANY Date: September 25, 2009 By: /s/ William J.Leatherberry Name: William J. Leatherberry Title:Senior Vice President, General Counsel and Assistant Secretary
